UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4594
MARLON CRAIG HEATH,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Western District of Virginia, at Abingdon.
                  James P. Jones, District Judge.
                            (CR-00-87)

                      Submitted: March 14, 2002

                      Decided: March 26, 2002

        Before NIEMEYER and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Elna Gay Leonard, Abingdon, Virginia, for Appellant. John L.
Brownlee, United States Attorney, Eric M. Hurt, Assistant United
States Attorney, Abingdon, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. HEATH
                              OPINION

PER CURIAM:

   Marlon Craig Heath appeals from his conviction following a jury
trial for possession of firearms by a felon under 18 U.S.C.A. § 922(g)
(West 2000). Heath’s attorney has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). Counsel states that there
are no meritorious grounds for appeal but raises issues regarding the
sufficiency of the evidence and the improper reference to a codefen-
dant’s hearsay statement. Although Heath was informed of his right
to file a supplemental brief, he has not done so.

   Heath first asserts that there was insufficient evidence to support
the conclusion that he knew that the "material" stored at his home by
acquaintances was firearms. In reviewing a sufficiency of the evi-
dence challenge on direct review, the relevant standard is whether the
record contains "substantial evidence, taking the view most favorable
to the Government, to support" the jury’s finding. Glasser v. United
States, 315 U.S. 60, 80 (1942). Here, a federal agent testified that
Heath gave a statement admitting that he saw the firearms as they
were brought into his apartment. We find that this evidence was suffi-
cient to enable a rational jury to conclude beyond a reasonable doubt
that Heath knowingly possessed firearms.

   During cross-examination of a federal agent, counsel for co-
defendant Mark Edwards, Jr. asked about Edwards’ statement that
guns were stashed at Heath’s home. The court immediately instructed
the jury to disregard the comment. Heath contends that this remark
was improper and prejudicial. However, even assuming counsel’s
statement was improper, we find that the statement was not prejudi-
cial. Heath’s defense at trial centered not on the presence of the fire-
arms in his home but rather upon his knowledge or lack thereof of
their presence. Because there was overwhelming and undisputed evi-
dence that the guns at issue were in Heath’s apartment, any error
regarding counsel’s statement was harmless.

   In accordance with the requirements of Anders, we have examined
the entire record in this case and find no meritorious issues for appeal.
Accordingly, we affirm Heath’s conviction and sentence. This court
                        UNITED STATES v. HEATH                          3
requires that counsel inform his client, in writing, of his right to peti-
tion to the Supreme Court of the United States for further review. If
the client requests that a petition be filed, but counsel believes that
such a petition would be frivolous, then counsel may move in this
court for leave to withdraw from representation. Counsel’s motion
must state that a copy thereof was served on the client. We dispense
with oral argument, because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED